DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6,8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art e.g. U.S. Patent Application Publication Number 2011/0089487 A1 to Nakata et al. teaches a semiconductor device (FIGs. 1,4), comprising:
a Silicon carbide (¶ [0102]) layer (stack of layers 2-4) having a first face (upward) and a second face (downward) opposite to the first face, the first face being parallel to a first direction and a second direction, the second direction being orthogonal to the first direction, the silicon carbide layer including
a first trench (gate trench GT, ¶ [0039]) located on a side of the first face and extending in the first direction (FIG. 4 lengthwise),
a second trench (source trench 8 connected to 11, ¶ [0040],[0041]) located on a side of the first face and located in the second direction (FIG. 4 laterally from GT) with respect to the first trench,
a third trench (adjacent source trench 8 connected to 11 in FIG. 4) located on a side of the first face, the third trench located in the second direction with respect to the first trench, the third trench located in the first direction with respect to the second trench,
a first silicon carbide region (2) of n type (¶ [0037]),
a second silicon carbide region (3) of p type (¶ [0038]) located between the first silicon carbide region and the first face,
a third silicon carbide region (4) of n type (¶ [0038]) located between the second silicon carbide region (2) and the first face,
a fourth silicon carbide region (11) of p type (¶ [0041]) located between the first silicon carbide region (2) and the second trench (8), and
a fifth silicon carbide region (adjacent 11) of p type (¶ [0041]) located between the first silicon carbide region (2) and the third trench (adjacent 8);
a gate electrode (6, ¶ [0039]) located in the first trench;
a gate insulating layer (7) located between the gate electrode (6) and the silicon carbide layer;
a first electrode (8) located on a side of the first face of the silicon carbide layer, a part of the first electrode (8) located in the second trench; and
a second electrode (10, ¶ [0037]) located on a side of the second face of the silicon carbide layer, as discussed previously.
Prior art e.g. U.S. Patent Application Publication Number 2017/0077299 A1 to Shimizu et al. teaches (e.g. FIG. 4) forming a second trench (60) into a first semiconductor region (24) such that the trench (60, ¶ [0020],[0107],[0108]) is separated from adjacent trenches by a portion of the first semiconductor region (24).  Shimizu also teaches wherein a plurality of second trenches (e.g. FIG. 5 trenches 40a, 40b, or FIG. 8 trenches 40a, 40b, ¶ [0119]-[0123]) include a part of a first silicon carbide region (24) between them, as discussed previously.
However, prior art fails to reasonably teach or suggest additionally the first silicon carbide region includes a first region, a second region, and a third region, the second region is located between the first region and the second silicon carbide region and between the first trench and the second trench, the third region is located between the first region and the second silicon carbide region and between the second trench and the third trench, an n type impurity concentration of the second region is higher than an n type impurity concentration of the first region, and an n type impurity concentration of the third region is higher than an n type impurity concentration of the first region, together with all of the other limitations of claim 1 as claimed.  Claims 2-6,8-12 are allowable in virtue of depending upon and including all of the limitations of allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891